Citation Nr: 1538961	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  15-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability; and if so, whether the criteria for service connection are met.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to May 1962.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a bilateral hearing loss disability on the basis that new and material evidence had not been received; and denied service connection for tinnitus.  The Veteran timely appealed.

In its statement of the case, the RO announced that it had found new and material evidence to reopen the claim.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In August 2015, the Veteran testified during a video conference hearing before the undersigned.

The reopened claim for service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the February 2007 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hearing loss disability; and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran has credibly contended that he has experienced ringing in his ears since he was in service, and the medical evidence establishes that it is likely related to service.


CONCLUSIONS OF LAW

1.  The RO's February 2007 decision, denying service connection for a bilateral hearing loss disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2.  The evidence received since the RO's February 2007 denial is new and material, and the claim for service connection for a bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a December 2012 letter, the RO notified the Veteran of the requirements for new and material evidence to reopen a previously denied claim, and for evidence raising a reasonable possibility of substantiating the claim; and explained the meaning of the terms "new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also VAOPGCPREC 6-2014.  In addition, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  Moreover, in view of the Board's favorable decision in this appeal for reopening the claim for service connection for a bilateral hearing loss disability and for granting service connection for tinnitus, further assistance is unnecessary to aid the Veteran in substantiating his claims.  

II.  Petition to Reopen Claim 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The RO originally denied service connection for a bilateral hearing loss disability in February 2007 on the basis that there was no evidence of hearing loss in active service or at separation, and the condition was neither shown as occurred in nor caused by active service.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, VA treatment records, a December 2006 VA examination, and statements from the Veteran.

Audiometric testing in service at pre-induction in September 1961 and at induction in November 1961 was not conducted; no hearing loss disability was recorded.  

Service treatment records at the time of the Veteran's separation examination in March 1962 show that he underwent audiometric testing. The report of this testing reveals pure tone thresholds, in decibels, ASA units converted to ISO units, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
10
LEFT
15
10
10
-
10

VA treatment records, dated in May 1999, reflect that the Veteran was "hard of hearing."  Hearing aids were fitted in May 2002.  The Veteran complained of problems using a telephone with hearing aids, and requested a smaller pair.  His hearing aids were not properly functioning in December 2006.

VA audiometric testing in December 2006 reflects that the Veteran currently had mild-to-severe sensorineural hearing loss of each ear, which met the criteria of 38 C.F.R. § 3.385.  Pure tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
65
75
LEFT
30
45
60
55
65
Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 72 percent in the left ear.

The December 2006 examiner reviewed the Veteran's medical history, and noted that the Veteran had only been in active service for six months; and that his exposure to noise seemed to be training periods.  The examiner also noted an April 2002 progress note where the Veteran reported that the hearing loss "was present prior to entering military service.  Given that the Veteran's separation audiometric testing was completely within normal limits, the December 2006 examiner opined that the Veteran's current hearing loss disability was not initiated by military noise exposure.

Based on this evidence, the RO concluded that a bilateral hearing loss disability was not shown in active service in a February 2007 rating decision.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The February 2007 rating decision, therefore, became final.

The present claim was initiated by the Veteran in October 2010.  Evidence added to the record includes additional VA treatment records, the report of a January 2012 VA (contract) examination, a hearing transcript, and statements from the Veteran.

VA treatment records show that the Veteran continued to get hearing aid adjustments in January 2010.  During a January 2012 VA (contract) examination, the Veteran reported the onset of his hearing loss in 1964; and reported exposure to 105 Howitzers during active service as a member of a survey engineering unit, and reported that he did not wear hearing protection in active service.  The Veteran also reported working on an assembly line for four years prior to active service for a motor car company, and that he had worn hearing protection devices at that time.  Post-service, the Veteran reported being self-employed and worked at a service station, where he was exposed to air tools in tire work.  He did not wear hearing protection.  The January 2012 examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in active service because the hearing test at service discharge revealed normal hearing in both ears. 

In July 2015, the Veteran testified that he started noticing his hearing loss back in 1964 and perhaps sooner; and that he worked post-service as a "torch solder," and that there was no noise in that occupation.  He testified that his job was hot, but not noisy; and testified that there were no motors running.  Lastly, the Veteran contended that his hearing loss disability was caused by exposure to blasts in active service and to shot rifles.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the Veteran's testimony in July 2015 and the January 2012 VA (contract) examination report, explaining the Veteran's exposure to acoustic trauma in active service and his lack of exposure to excessive occupational noises post-service.  While the Veteran's testimony is not competent to establish a link between his current symptoms and in-service acoustic trauma, he is competent to offer statements of first-hand knowledge of his in-service and post-service experiences.   Given the presumed credibility, the additional evidence reveals in-service exposure to acoustic trauma and the absence of excessive noise exposure post-service, and is both new and material because it raises a reasonable possibility of substantiating the claim when considered together with the Veteran's military occupational specialty noted on his DD Form 214.  

Hence, the Veteran's claim for service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108.  As will be discussed below in the Remand section, the Board finds that additional development is required prior to adjudication of the underlying merits of the Veteran's claim.

III.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic diseases, such as tinnitus (as a disease of the nervous system), which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309 (2015).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). It is appropriate to consider tinnitus an organic disease of the nervous system and, therefore, a presumptive disability.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).   

In this case, service treatment records do not reflect any findings or complaints of ear ringing or tinnitus. 

VA records, dated in June 1999, show that the Veteran reported a constant roaring in his head for the past year, which had worsened over the last three weeks.  In April 2002, the Veteran reported occasional tinnitus in both ears; and reported a history of military, occupational, and recreational noise exposure. 

During a December 2006 VA examination, the Veteran reported constant bilateral tinnitus which began during active service.  He reported that the tinnitus started as occasionally and was now constant.  He described the tinnitus as more noticeable when quiet, and as sounding as crickets at times and as sounding like a roar.  Following a review of the claims file, the December 2006 examiner noted the Veteran's report of tinnitus beginning in active service; and opined that it is at least as likely as not that tinnitus was initiated in active service.

VA records show complaints of tinnitus in February 2009, which sounded like constant crickets at the time.

During a January 2012 VA examination, the Veteran reported the onset of tinnitus in 1964; and described the effects of tinnitus as "aggravating."  The examiner was unable to provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  In this regard, the examiner noted the Veteran's report of onset in 1964; and that 1964 was two years after the Veteran's active service.

The Veteran is competent to report symptoms he has experienced through his senses, such as ringing in his ears.  His DD Form 214 reflects his primary specialty as an artillery surveyor.  Furthermore, his statements are consistent with the circumstances of his service, and thus the Board finds that there is credible evidence of experiencing ringing in his ears in service.

The Board acknowledges the January 2012 opinion, in which the examiner could not opine as to the etiology of the Veteran's tinnitus without resort to speculation, because the Veteran had mistaken the year of his service discharge.  Hence, the opinion is afforded no probative value; however, the Board finds the Veteran's lay statements of onset in active service as probative.  Moreover, the December 2006 examiner had recognized the Veteran's exposure to acoustic trauma in active service, and that the Veteran had consistently claimed that he had tinnitus since he was in active service, and had rendered an opinion supporting the Veteran's claim for service connection for tinnitus.  

Given the favorable December 2006 opinion, the Veteran's contentions of onset in active service, and the ongoing complaints of tinnitus, the Board finds that the evidence adequately establishes service connection.  


ORDER

The application to reopen the previously denied claim of service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

Bilateral Hearing Loss Disability

The Veteran contends that service connection for a bilateral hearing loss disability is warranted on the basis that he was exposed to excessive noise in active service while surveying 105 Howitzers from November 1961 to May 1962, without hearing protection.  His DD Form 214 reflects the Veteran's occupational specialty as an artillery surveyor.  The Veteran described lying down alongside of the 150 Howitzers while the guns were being shot; and that the explosions were quite loud and in close proximity to the Veteran.  He reported noticing some loss of hearing in 1964, and perhaps sooner; and that he now wore hearing aids because his hearing had deteriorated.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  

In January 2012, a VA (contract) examiner had noted the Veteran's post-service occupational noise exposure as working in a service station for 40 years, and being exposed to air tools in tire work without hearing protection.  Recreational noise exposure also included use of lawnmowers, weed trimmers, chain saws, power tools, woodworking, and tractor use.  The VA (contract) examiner then opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in active service because the hearing test at service discharge revealed normal hearing in both ears.

The Board notes the Veteran's testimony in July 2015, where he tried to explain that he was not exposed to excessive noise post-service in his job; and that the explosions in service were of such intensity that they "kicked the wheels from off the ground."
 
Given the likelihood that the Veteran had significant in-service noise exposure as an artillery surveyor observing the shooting of 150 Howitzers without hearing protection, an examination is needed to determine whether the Veteran's current bilateral hearing loss disability either had its onset during service or is related to his active service-to specifically include in-service noise exposure from working alongside the 150 Howitzers while they were shooting without hearing protection, as alleged; or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from May 2014 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of a bilateral hearing loss disability; and to obtain information as to the current nature and likely etiology of any current hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred during service-to specifically include in-service noise exposure from working alongside the 150 Howitzers while they were shooting, without hearing protection, as credibly reported by the Veteran.  If other causes are more likely, those should be noted.  Note that the Veteran explains in his hearing testimony that his work for Ford Motor Company involved soldering the joints of car bodies, and that while it was hot, it was not noisy.  He did not operate the grinders that came next in the process (after soldering). See Virtual VA, Hearing Testimony, receipt date August 3, 2015, pages 9-10.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hearing loss.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.  

3. Thereafter, readjudicate the claim on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


